DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-14, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley et al. US 2005/0101363 A1.

Independent Claim 1: Farley discloses a combine harvester (20), comprising: 
a housing (22) including a rear hood (82) and opposite side walls (unnumbered side walls of 22) which define an interior (24); 
a blower (62) disposed in the interior of the housing, the blower configured to generate an air stream (G) in a substantially rearward direction; 
a cleaning system (60) disposed in the interior at a location rearward from the blower, the cleaning system separating residue from a crop material such that the residue is transported via the air stream rearwardly to be discharged from the housing; 
a chopper rotor assembly (84) disposed within the interior at a location below the rear hood of the housing, the chopper rotor assembly comprising a chopper rotor (also 84) mounted about a hub (unnumbered) for rotation about an axis defined by the hub and a plurality of blades (unnumbered) coupled to the hub of the chopper rotor for chopping the residue as it is received via the air stream; 
each of the plurality of blades being substantially straight and comprising a substantially flat profile (as seen in the figures) so as to chop the residue without producing an additional air stream as the chopper rotor rotates about the hub; 
a chopper housing (86) disposed within the interior and defining an inlet opening (88) of the chopper rotor assembly for receiving the residue and an outlet (at 90) spaced rearward from the chopper rotor for discharge of the chopped residue from the interior of the housing; and 
an air gap (the empty vertical extension between the chopper and 82 as seen in Fig. 4) defined between a rearmost portion of the rear hood and the chopper rotor;
wherein, the air stream generated by the blower flows out of the interior in the rearward direction via at least a first flow path and a second flow path, 
the first flow path (seen in Fig. 4) being defined through the chopper rotor such that a first portion of the air stream flows via the first flow path through the chopper rotor without being substantially redirected by the plurality of flat profile blades of the chopper rotor, and 
the second flow path (seen in Fig. 7) is defined through the air gap above the chopper rotor such that a second portion of the air stream exits the interior via the second flow path, as per claim 1.


Dependent Claims 2, 7-8, 10: Farley further discloses wherein the chopper housing (86) is substantially open above and to the rear (seen in Figs. 4, 7, the chopper is open from about 9 o’clock to 12 o’clock) of the chopper rotor (84), as per claim 2;
wherein the chopper housing (86) comprises a floor (pointed to by ref no. 84 in Fig. 7) and a pair of side walls (as indicated by the dashed chopper in Fig. 7) opposite one another but is open at the top and rear (as seen by flow F in Fig. 7) of the chopper rotor (84) to permit the air stream to flow substantially unrestricted out of the interior, as per claim 7;
wherein the rear hood (82) is free of any opening or vent such that the air flow is directed rearward via the rear hood without escaping from the interior upstream of the chopper rotor (84), as per claim 8;
wherein the chopper rotor (84) does not include any fan blades coupled to the hub (as seen in the figures), as per claim 10.

Independent Claim 11: Farley discloses a combine harvester (20), comprising: 
a housing (22) including a rear hood (82) and opposite side walls (unnumbered side walls of 22) which define an interior (24); 
a chopper rotor assembly (84) disposed within the interior at a location below the rear hood of the housing, the chopper rotor assembly comprising a chopper rotor (also 84) mounted about a hub (unnumbered) for rotation about an axis defined by the hub and a plurality of blades (unnumbered) coupled to the hub of the chopper rotor for chopping residue as it is received via an air stream (G) upstream of the chopper rotor; 
a chopper housing (86) disposed within the interior and defining an inlet opening (88) of the chopper rotor assembly for receiving the residue via the air stream and an outlet (at 90) spaced rearward from the chopper rotor for discharge of the chopped residue from the interior of the housing; and
an air gap (the empty vertical extension between the chopper and 82 as seen in Fig. 4) defined between a rearmost portion of the rear hood and the chopper rotor;
wherein, the air stream flows out of the interior in the rearward direction via at least a first flow path and a second flow path, 
the first flow path (seen in Fig. 4) being defined through the chopper rotor such that a first portion of the air stream flows via the first flow path through the chopper rotor without being substantially redirected by the plurality of flat profile blades of the chopper rotor, and 
the second flow path (Fig. 7) is defined through the air gap above the chopper rotor such that a second portion of the air stream exits the interior via the second flow path; 
further wherein, the rear hood is free of any opening or vent such that the air stream is directed rearward via the rear hood without escaping from the interior upstream of the chopper rotor (as seen in the figures by following the air stream arrows), as per claim 11.  

Dependent Claim 12-14, 20: Farley further discloses wherein each of the plurality of blades being substantially straight and comprising a substantially flat profile (as seen in the figures) so as to chop the residue without producing an additional air stream as the chopper rotor rotates about the hub, as per claim 12;
wherein the side walls of the housing (unnumbered side walls of 22) do not include any vents upstream of the chopper rotor (84) for venting the air stream (G) from the interior (as seen in the figures by following the air stream arrows), as per claim 13;
wherein the chopper rotor (84) does not include any fan blades coupled to the hub (as seen in the figures), as per claim 14;
wherein the chopper housing (86) comprises a floor (pointed to by ref no. 84 in Fig. 7) and a pair of side walls (as indicated by the dashed chopper in Fig. 7) opposite one another but is open at the top and rear (as seen by flow F in Fig. 7) of the chopper rotor (84) to permit the air stream to flow substantially unrestricted out of the interior, as per claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. in view of Baumgarten et al. EP 1757183 A1.

Dependent Claims 3, 9: The device is disclosed as applied above. Farley further discloses wherein the side walls of the housing (unnumbered side walls of 22) do not include any vents upstream of the chopper rotor (84) for venting the air stream (G) from the interior (as seen in the figures by following the air stream arrows), as per claim 9.
However, Baumgarten fails to disclose at least one fan blade coupled to the hub of the chopper rotor, the at least one fan blade including a bent portion for generating an additional air stream in the interior of the housing, as per claim 3.
Baumgarten discloses a similar chopper rotor comprising at least one fan blade (15) coupled to the hub (13) of the chopper rotor, the at least one fan blade including a bent portion (seen in Fig. 2) for generating an additional air stream in the interior of the housing, as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fan blades of Baumgarten on the chopper rotor of Farley in order to provide sufficient distribution and to avoid clogging the chopper. 

Allowable Subject Matter
Claims 4-6, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2022